NUMBER 13-13-00525-CV

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


JUAN ANTONIO CORONADO,
FRANCISCO SOLIZ RAMIREZ,
ROBERTO RIVERA III, RUBEN
CONTRERAS,                                               Appellants,

                               v.

PETER ZAVALETTA, YOLANDA
DE LEON, FREEDOM COMMUNICATIONS, INC.
D/B/A THE BROWNSVILLE HERALD AND
VALLEY MORNING STAR,                                     Appellees.


             On appeal from the 357th District Court
                  of Cameron County, Texas.



                            ORDER
          Before Justices Garza, Benavides, and Perkes
                        Order Per Curiam
       This cause is before the Court on appellants’ motion to withdraw as counsel,

motion for extension of time to engage appellate counsel, and motion for extension of

time to file brief. Appellants’ brief was originally due to be filed on December 20, 2013,

and this Court has previously granted appellants three extensions for the filing of

appellants’ brief in this cause. Appellants’ counsel, the Honorable Larry Warner, has a

conflict and seeks to withdraw as counsel. Appellants request an extension of sixty days

to engage appellate counsel and to file their brief.

       The Court, having fully examined and considered appellants’ motion, GRANTS

counsel’s motion to withdraw.       Appellants’ motion for an extension of sixty days to

engage appellate counsel is GRANTED. Appellants’ motion for extension of time to file

the brief is GRANTED. The Court, however, looks with disfavor upon the delay caused

by counsel's failure to have filed a brief in this matter.

       Appellants are ORDERED to file the appellate brief with this Court on or before

June 20, 2014.          No further extensions will be granted absent exigent

circumstances.

                                                             PER CURIAM

Delivered and filed the
30th day of May, 2014.




                                               2